Per Curiam.

Sections 1192 and 1196 of the Vehicle and Traffic Law are, by express legislative design, inextricably interrelated (see L 1970, ch 275, §§ 3, 6; Memorandum of Senator Caemmerer, NY Legis. Ann., 1970, pp 364-365; Governor’s Approval Memorandum, NY Legis. Ann., 1970, pp 482, 483). A simplified traffic information charging a violation of subdivision 3 of section 1192 gives ample notice to a defendant that, pursuant to section 1196, he faces the possibility of a conviction under subdivisions 1 or 2 of section 1192 (see People v Fielder, 78 Misc 2d 7 [App Term]; but see People v Meikrantz, 77 Misc 2d 892, 903).
True, subdivisions 1, 2 and 3 of section 1192 proscribe separable offenses based upon the degree of impairment caused by alcohol ingestion (see People v Rudd, 41 AD2d 875; People v McDonough, 39 AD2d 188, 189). The three subdivisions, however, closely overlap and are but species of the generic offense of "Operating a motor vehicle while under the influence of alcohol” (Vehicle and Traffic Law, § 1192). Hence, a simplified traffic information charging a violation of subdivision 3 of section 1192 gives notice of the generic offense, and, perforce, sufficient notice of the possibility of conviction under subdivisions 1 or 2 (cf. People v Carcel, 3 NY2d 327, 331, and People v Todaro, 26 NY2d 325, 330, stating the rules that although a defendant is charged with a violation of a specific subdivision of sections 240.20 [disorderly conduct] and 240.05 [harassment] of the Penal Law, a conviction will be affirmed if the evidence establishes a violation of any of the subdivisions of these sections). Section 1196 is, therefore, constitutionally valid. The distinctions involved are no greater, and, indeed, are less than those involved in the *391charging and conviction for lesser or included offenses in the criminal law.
Accordingly, the order of the County Court should be reversed, and the case remitted to that court for a determination of the facts in accordance with CPL 470.40 (subd 2, par [b]).